UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6062



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TIMOTHY ADAMS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-94-302, CA-97-1225-1)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se. Benjamin H. White, Jr., OFFICE OF
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Adams appeals from the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.    We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.     United

States v. Adams, Nos. CR-94-302; CA-97-1225-1 (M.D.N.C. Dec. 19,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2